Exhibit 10.1

 

 

Loan Contract

 

No. (2010)8283

 

Loan Taker (Full Name): Suining Yinfa DAR Industrial Co., Ltd

Loan Provider (Full Name): Financial Service Center for Small Enterprise of
Suining City Commercial Bank

 

 

I. The Loan

A. Type of Loan: Short-term current capital loan

B. Usage of Loan: to Purchase DAR

C. Currency and Amount of Loan: RMB Three Million (RMB 3,000,000.00)

D. Term of Loan: From December 27, 2010 to December 26, 2011

E. Interest Rate:

Fixed Interest Rate:

The interest rate shall be a fixed annual interest rate of 8.34% until the due
date of this loan.

 

F. Interest Settlement

The interest for this loan shall be settled on a monthly basis on the 20th day
of each month.

 

II. Advanced repayment

In the case of advanced repayment, consent from the Loan Provider shall be
gained. If Loan Provider agrees to advanced repayment, the interest will still
be charged according to the loan term and fixed interest rate as set forth in
this Contract.

 

III. Loan Guaranty

The loan in this Contract shall take the guaranty in the form of maximum
mortgage. Guaranty Contract will be made and entered into separately. In case of
maximum mortgage, the Guaranty Contract is numbered: 2010-8070.

 

IV. Dispute

Any dispute incurred from this Contract could either be settled through
negotiation by Loan Provider and Loan Taker, or be submitted to the People’s
Court at the registration place of Loan Taker for litigation.

 

V. Effectiveness

This Contract shall become effective since the signatures or seals are executed
by both Loan Provider and Loan Taker.

 

VI. Copies

This Contract shall be kept in quintuplicate; each of Loan Provider and Loan
Taker keeps one, and each of the warrantors keeps one. All five copies are
equally authentic.

 

 
 

VII. Prompt

The Loan Provider has already reminded Loan Taker of the comprehensive and
accurate interpretation to all and any clauses and terms in this Contract and
made explications to all and any of such clauses and terms as required by Loan
Taker. Both Loan Provider and Loan Taker are unanimous to this Contract.

 

Loan Taker (Seal): Suining Yinfa DAR Industrial Co., Ltd

Legal Representative or Authorized Representative: Wang Jiayin

 

 

Loan Provider (Seal): Financial Service Center for Small Enterprise of Suining
City Commercial Bank

Customer Service Manager:

Legal Representative or Authorized Representative:

 

Signed on December 27, 2010

 

Signed at Suining City Commercial Bank

 

